DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claim 29 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 29 recites, inter alia, a display device, comprising: a first data line electrically connected to a first thin film transistor; a first pixel electrode electrically connected with the first thin film transistor via a first pixel electrode contact hole; a second data line electrically connected to a second thin film transistor; a second pixel electrode electrically connected with the second thin film transistor via a second pixel electrode contact hole; a first touch sensing electrode corresponding to the first pixel electrode and insulated from the first pixel electrode; a second touch sensing electrode corresponding to the second pixel electrode and insulated from the second pixel electrode; a first sensing line electrically connected with the first touch sensing electrode via a first common electrode contact hole; and a second sensing line electrically connected with the second touch sensing electrode via a second common electrode contact hole, wherein the first data line is parallel with the first sensing line, and the second data line is parallel with the second sensing line, wherein the first common electrode contact hole overlaps with the first data line without overlapping the second data line, and wherein the second common electrode contact hole overlaps with the second data line without overlapping the first data line.
None of the prior art of record alone or in combination discloses the claimed invention.
Song (US 2012/0086654) discloses a display device, comprising: a first data line electrically connected to a first thin film transistor; a first touch sensing electrode corresponding to the first pixel electrode and insulated from the first pixel electrode; a second touch sensing electrode corresponding to the second pixel electrode and insulated from the second pixel electrode; a first sensing line electrically connected with the first touch sensing electrode via a first common electrode contact hole; and a second sensing line electrically connected with the second touch sensing electrode via a second common electrode contact hole, wherein the first data line is parallel with the first sensing line, and the second data line is parallel with the second sensing line, wherein the first common electrode contact hole overlaps with the first data line without overlapping the second data line, and wherein the second common electrode contact hole overlaps with the second data line without overlapping the first data line.
Kim et al. (US 2011/0228188) discloses a first pixel electrode electrically connected with the first thin film transistor via a first pixel electrode contact hole; a second data line electrically connected to a second thin film transistor; a second pixel electrode electrically connected with the second thin film transistor via a second pixel electrode contact hole.
However, neither Song nor Kim discloses wherein the first data line is parallel with the first sensing line, and the second data line is parallel with the second sensing line, nor would it have been obvious to do so in combination.
Claims 30-36 and 38-46 are allowed by virtue of dependency from claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/10/2021